internal_revenue_service number release date index number -------------------------------------------------- ------------------------ ---------------------------- ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b01 plr-148371-02 date date legend exchange cla sec_1 cla sec_2 a b c d e f g h dear -------------- ------------------------ --------------- --------------- ----- ------ ----- ---- ----- ---- ---- ----- this is in reply to a letter dated date and subsequent correspondence submitted by your authorized representative in accordance with revproc_2002_11 2002_1_cb_526 requesting a ruling that a cla sec_1 or cla sec_2 exchange market maker that functions as described below and satisfies the sec_1256 dealer qualification quotation requirements described below is a dealer_in_securities futures contracts sfcs within the meaning of ' g b of the internal_revenue_code revproc_2002_11 sets forth the procedures that an exchange must follow to obtain a ruling regarding whether certain persons trading on that exchange qualify as adealers in sfcs or options on such contracts for purposes of ' g b in addition revproc_2002_11 provides that after the issuance of a letter_ruling to an exchange it is expected that the irs will publish the same conclusion in a revenue_ruling that may then be relied upon by qualifying exchange members plr-148371-02 facts exchange has been designated by the commodity futures trading commission cftc as a contract market that is permitted to list sfcs as such exchange is a aqualified board or exchange within the meaning of ' g exchange has a market maker program under which exchange members may qualify as exchange market makers eligible for the market maker exclusion provided in exchange’s customer margin rules exchange market makers are obligated to provide liquidity for their specifically assigned sfc products that trade on exchange for this purpose an sfc product consists of contracts that may have varying maturities but that all relate to a particular underlying_security or a particular narrow-based index of securities a cla sec_1 or cla sec_2 exchange market maker must meet all of the following requirements be a member of exchange be registered as a floor trader or floor broker with the cftc or as a dealer with the securities_and_exchange_commission sec maintain records sufficient to prove compliance with exchange market maker requirements and the related regulations and rules of the cftc or sec as applicable including without limitation trading account statements and other financial records sufficient to detail activity and hold itself out as willing to buy and sell sfcs for its own account on a regular or continuous basis for an exchange market maker to fulfill the regular or continuous requirement in it must satisfy the following criteria as applicable for each of its assigned sfc products cla sec_1 market maker - the member provides continuous two-sided quotations throughout the trading day for all delivery months of all assigned sfc products where such assigned sfc products represent in the aggregate at least a meaningful proportion of the total trading volume on exchange except during unusual market conditions as determined by exchange such as a fast market in either an sfc product or a security underlying an sfc product at which time the member must use its best efforts to quote continuously and competitively and when the member provides quotations it quotes for a minimum of a sfc with a maximum bid ask spread of no more than the greater of dollar_figureb or c of the bid ask spread in the primary market for the security underlying each sfc product or cla sec_2 market maker - the member responds to at least d of the requests for plr-148371-02 quotation rfqs for all delivery months of all assigned sfc products where such assigned sfc products represent in the aggregate at least a meaningful proportion of the total trading volume on exchange except during unusual market conditions as determined by exchange such as a fast market in either an sfc product or a security underlying an sfc product at which times the member must use its best efforts to quote competitively and when the member responds to rfqs it quotes within e seconds for a minimum of a sfc with a maximum bid ask spread of no more than the greater of dollar_figureb or c of the bid ask spread in the primary market for the security underlying each sfc product for purposes of the preceding requirements for cla sec_1 and cla sec_2 market makers a meaningful proportion of the total trading volume on exchange means a minimum of f of the trading volume of sfcs traded on exchange during the calendar_quarter any exchange market maker that fails to comply with the exchange rules cftc rules or sec rules as applicable is subject_to disciplinary action in accordance with exchange rules sec_1256 dealer qualification cla sec_1 and cla sec_2 market makers seeking to qualify as a sec_1256 dealer under exchange’s market maker program must agree to meet the minimum quotation size requirements described below for all of their assigned sfc products that are specified for purposes of the market maker exclusion provided in exchange’s margin rules cla sec_1 and cla sec_2 market makers must provide continuous two-sided quotations or respond to requests for quotations in accordance with the applicable obligations set forth above by quoting a g contracts for each product not covered by b or c b e contracts for each product specified by the member to the extent such quotations are provided for delivery months other than the next two delivery months then trading and c a contract for any single stock futures_contract where the average market price for the underlying stock was dollar_figureh or higher for the preceding calendar month or for any narrow-based stock index futures_contract as defined by sec_1a of the commodity exchange act law sec_1256 defines the term aoptions dealer to mean any person registered with an appropriate national securities exchange as a market maker or plr-148371-02 specialist in listed options sec_1256 provides that a person shall be treated as a dealer in sfcs or options on such contracts if the secretary determines that such person performs with respect to such contracts or options as the case may be functions similar to the functions performed by an options_dealer sec_1256 further provides that such determination shall be made to the extent appropriate to carry out the purposes of this section the legislative_history for ' g states the following with respect to the determination process the determination of who is a dealer_in_securities futures contracts is to be made in a manner that is appropriate to carry out the purposes of the provision which generally is to provide comparable tax treatment between dealers in securities futures contracts on the one hand and dealers in equity options on the other although traders in securities futures contracts and options on such contracts may not have the same market-making obligations as market makers or specialists in equity options many traders are expected to perform analogous functions to such market makers or specialists by providing market liquidity for securities futures contracts and options even in the absence of a legal_obligation to do so accordingly the absence of market-making obligations is not inconsistent with a determination that a class of traders are dealers in securities futures contracts and options if the relevant factors including providing market liquidity for such contracts and options indicate that the market functions of the traders is comparable to that of equity options dealers h_r conf_rep no pincite conclusion it is determined that cla sec_1 and cla sec_2 market makers that function as described above and satisfy the sec_1256 dealer qualification quotation requirements described above perform functions similar to the functions performed by options dealers as defined in ' g a and that these exchange market makers are therefore dealers in sfcs within the meaning of ' g b this ruling is directed only to the taxpayer who requested it members of exchange may not rely upon its conclusion sec_6110 provides that it may not be used or cited as precedent except as expressed herein no opinion is expressed or implied concerning the tax consequences of any activities of exchange its members or any other parties having any connection to exchange in particular no opinion is expressed or implied plr-148371-02 regarding whether any particular sfc in the hands of an sfc dealer constitutes a dealer sfc under sec_1256 it is expected that a revenue_ruling will be issued that is substantially consistent with this letter_ruling that revenue_ruling will specify the effective date of any determination made under sec_1256 in the event that the revenue_ruling varies from this letter_ruling this letter_ruling will be treated as modified and superseded by the revenue_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to exchange's authorized representative sincerely yours ___________________________ patrick e white senior counsel branch office of associate chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy
